Motion by respondent to dismiss appeal on the ground that no transcript has been filed. [1] It appears by certificate of the county clerk that notice of request for the preparation of a transcript was filed on January 16, 1933; that no transcript has been filed pursuant to section 953a of the Code of Civil Procedure or otherwise; that any proceedings in the trial court for the preparation of a transcript were terminated by order of court on September 1, 1933; that no additional time within which to prepare or serve a draft of a bill of exceptions has been allowed by the superior court or any judge thereof; that no proceedings for the preparation of a bill of exceptions or a transcript are pending in the trial court; and that the time within which to institute any such proceedings has expired. The motion should therefore be granted (Steffey v. StandardStations, Inc., 131 Cal.App. 202 [20 P.2d 971]).
The appeal is dismissed.
Marks, J., and Jennings, J., concurred. *Page 269